                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

HEATHER DE MIAN,                                   )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )   Cause No. 4:18-CV-01680-AGF
                                                   )
CITY OF SAINT LOUIS, MISSOURI, et al.,             )
                                                   )
       Defendants.                                 )

     JOINT PROPOSAL FOR AMENDMENT OF THE CASE MANAGEMENT ORDER

       Pursuant to the Court’s June 3, 2021 Order (Doc. No. 79), the parties submit the following

proposed amended case management order:

       1.      The discovery plan is as follows:

               a.     The parties do not anticipate any issues related to electronically stored

                      information and agree that all electronically stored information shall be

                      produced in a reasonably useable form. If it appears that electronically

                      stored information will be extensive, the parties will work together to file a

                      joint proposed ESI protocol with the Court. If the parties are unable to

                      resolve any disagreements regarding electronically stored information, the

                      parties will submit such disagreements to the Court for resolution.

               b.     The parties agree to submit a proposed order, as necessary, to assert claims

                      of privilege or of protection as trial-preparation material after production,

                      including agreements under Fed. R. Evid. 502. The parties further agree to

                      submit a protective order designating that personal information regarding

                      police officer defendants and witnesses, such as addresses and phone




                                                   1
     numbers, will be disclosed for attorneys’ and experts’ eyes only and shall

     be subject to return or destruction at the conclusion of the case. The parties

     agree that documents containing such information can be used by the parties

     in filings with the Court, subject to redaction of any personal information.

     Further, where the public release of materials relating to law enforcement

     procedures and protocols would create a danger to the officers or public, the

     parties agree such documents will be disclosed for attorneys’ and experts’

     eyes only and shall be subject to return or destruction at the conclusion of

     the case.

c.   The parties shall exchange Fed. R. Civ. P. Rule 26(a)(1) disclosures by July

     7, 2021.

d.   Discovery will not be conducted in phases or limited to certain issues.

e.   Plaintiffs’ supplemental expert witnesses and reports shall be disclosed no

     later than September 17, 2021; Plaintiffs’ expert witnesses shall be made

     available for deposition no later than October 18, 2021. Defendants’

     experts and reports shall be disclosed no later than November 22, 2021;

     Defendants’ expert witnesses shall be made available for deposition no later

     than December 24, 2021. Rebuttal experts and reports shall be provided no

     later than January 24, 2022, and rebuttal experts shall be made available

     for deposition no later than February 24, 2022.

f.   Except by written agreement of the parties or motion showing good cause,

     the presumptive limitations on the number of depositions and

     interrogatories apply to this case.




                                2
              g.      Discovery will be completed by March 3, 2022.

              h.      All motions to compel discovery must be filed by March 14, 2022.

              i.      Any Daubert motions will be filed by April 4, 2022.

       2.     All dispositive motions shall be filed by April 4, 2022.

       3.     The earliest possible date by which this case should reasonably be expected to be

ready for trial is September 12, 2022.

       4.     The estimated length of time expected to try the case to verdict is 4-5 days.




                                               3
Dated: June 17, 2021                Respectfully submitted,

KHAZAELI WYRSCH LLC                 MATT MOAK
                                    CITY COUNSELOR
/s/ Kiara N. Drake
Kiara N. Drake, #67129(MO)          /s/ Brandon Laird
James R. Wyrsch, #53197(MO)         Brandon Laird, #55564(MO)
Javad M. Khazaeli, #53735(MO)       Abby Duncan, #67766(MO)
911 Washington Ave. #211            Robert H. Dierker, #23671(MO)
Saint Louis, MO 63101               1200 Market St.
314-288-0777                        City Hall, Rm 314
314-400-7701 (fax)                  St. Louis, MO 63103
kiara.drake@kwlawstl.com            314-622-3361
james.wyrsch@kwlawstl.com           Fax 314-622-4956
javad.khazaeli@kwlawstl.com         lairdb@stlouis-mo.gov
                                    duncana@stlouis-mo.gov
Attorneys for Plaintiff             dierkerr@stlouis-mo.gov

                                    Attorneys for Defendant City of St. Louis and
                                    Col. John Hayden

                                    MILLIKAN LAW OFFICE LLC

                                    /s/ Brian P. Millikan
                                    Brian P. Millikan, #50900(MO)
                                    12180 Old Big Bend Rd
                                    Kirkwood, MO 63122
                                    314.621.0622 Office
                                    866.640.0289 Fax
                                    bmillikan@millikanlaw.com

                                    Attorney for Defendant William Olsten




                                4
